     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 1 of 41




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION


YASHICA ROBINSON, M.D.,
ALABAMA WOMEN’S CENTER,
PLANNED PARENTHOOD
SOUTHEAST INC., REPRODUCTIVE
HEALTH SERVICES, and WEST
ALABAMA WOMEN’S CENTER, on
behalf of themselves, their patients,
physicians, clinic administrators, and
                                       CIVIL ACTION NO.2:19-cv-365-
staff,
                                       MHT-JTA
                    Plaintiffs,

v.

STEVEN MARSHALL, in his official
capacity as Alabama Attorney General,

                    Defendants.

                       FIRST AMENDED COMPLAINT

      Plaintiffs, by and through their attorneys, bring this Supplemental and

Partially Verified Complaint against the above-named Defendants, their

employees, agents, and successors in office, and in support thereof state the

following:

                                  INTRODUCTION

      1.     This is a constitutional challenge, under 42 U.S.C. § 1983, to House

Bill 314 (hereinafter “H.B. 314” or “the 2019 Ban”), attached hereto as Exhibit A,
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 2 of 41




which bans nearly all abortions in Alabama.

      2.      This is also a constitutional challenge to the Alabama State Public

Health Officer’s March 27, 2020 emergency order (the “March 27 Order” or

“Order”) attached hereto as Exhibit B, as applied to prohibit pre-viability abortions

in Alabama.

      3.      People seek abortions for a multitude of diverse, complex, and

interrelated factors that are intimately linked to their values and beliefs, culture and

religion, health status and reproductive history, familial situation, educational

and/or career goals, and resources and economic stability.

      4.      For over forty-six years—since the Supreme Court decided Roe v.

Wade, 410 U.S. 113 (1973)—U.S. law has recognized the fundamental federal

constitutional right to make the profoundly important and personal decision

whether or not to terminate a pregnancy. The U.S. Supreme Court has repeatedly

recognized that this right is central to obtaining equality and respecting the dignity,

autonomy, and bodily integrity of all individuals.

      5.      By criminalizing the performance of an abortion (or attempted

performance of an abortion) at all points in pregnancy, H.B. 314 directly conflicts

with Roe and more than four decades of Supreme Court precedent affirming its

central holding.

      6.      Indeed, H.B. 314 was drafted by Eric Johnston of the Alabama Pro-

                                           2
      Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 3 of 41




Life Coalition, who said that he fully “expect[s] . . . holdings of unconstitutionality

in the trial court and in the appellate court.”1 The 2019 Ban’s sponsor in the

Alabama House of Representatives, Republican State Representative Terri Collins,

has likewise admitted that H.B. 314 is “unconstitutional” and that “all our pro-life

bills are unconstitutional right now.”2

       7.     Even Governor Kay Ivey acknowledged, upon signing H.B. 314 into

law, that Alabama’s pre-1973 criminal abortion ban “has been rendered

unenforceable as a result of the U.S. Supreme Court decision in Roe v. Wade” and

that H.B. 314 “may similarly be unenforceable.” 3

       8.     Likewise, by using the State Public Health Officer’s emergency

powers to criminalize pre-viability abortions, the March 27 Order directly conflicts

with Roe and more than four decades of Supreme Court precedent affirming its

central holding and is unconstitutionally vague.

       9.     Absent an order from this Court, H.B. 314 is scheduled to take effect

1
  All Things Considered: Author of Alabama Restrictive Abortion Bill Wants to Revisit Roe v.
Wade Decision (National Public Radio broadcast May 16, 2019) (transcript available at
https://www.npr.org/2019/05/16/724089804/author-of-alabama-restrictive-abortion-bill-wants-
to-revisit-roe-v-wade-decision).
2
  Jenny Jarvie, Conservative states enact abortion bans in hope of overturning Roe vs. Wade,
LOS ANGELES TIMES, May 11, 2019, https://www.latimes.com/nation/la-na-abortion-bans-states-
roe-wade-supreme-court-20190511-story.html.
3
  Governor Ivey Issues Statement After Signing the Alabama Human Life Protection Act, Office
of the Governor, May 15, 2019, https://governor.alabama.gov/statements/governor-ivey-issues-
statement-after-signing-the-alabama-human-life-protection-act/.

                                              3
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 4 of 41




on November 15, 2019, at which point Plaintiffs will be forced to stop providing

and/or referring for abortions. Enforcement of the 2019 Ban will thereby inflict

immediate and irreparable harm on Plaintiffs’ patients by violating their

constitutional rights, threatening their health and well-being, and forcing them to

continue their pregnancies to term against their will.

       10.    Further, absent an order from this Court, the March 27 Order will

force Plaintiffs to stop providing pre-viability abortions for the duration that the

March 27 Order, or any amended or subsequent version thereof, remains in effect.

Enforcement of the March 27 Order will thereby inflict immediate and irreparable

harm on Plaintiffs’ patients by violating their constitutional rights, threatening their

health and well-being, and forcing them to continue their pregnancies to term

against their will.

       11.    Accordingly, Plaintiffs request (1) this Court declare H.B. 314

unconstitutional under more than four decades of binding Supreme Court

precedent and enjoin its enforcement; and (2) this Court declare the March 27

Order unconstitutional, as applied to ban pre-viability abortion, under more than

four decades of binding Supreme Court precedent and to enjoin its enforcement.

                          JURISDICTION AND VENUE

       12.    This Court has subject matter jurisdiction over Plaintiffs’ federal

claims pursuant to 28 U.S.C. §§ 1331 and 1343.

                                           4
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 5 of 41




       13.    Plaintiffs’ action for declaratory and injunctive relief is authorized by

28 U.S.C. §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil

Procedure, and the general legal and equitable powers of this Court.

       14.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occur in

this judicial district and because Defendants Marshall, Bailey, Harris, Lequire, and

Walburn, who are sued in their official capacities, carry out their official duties at

offices located in this district.

                                    PLAINTIFFS

       15.    Plaintiff Yashica Robinson, M.D., is a highly experienced, board-

certified OB-GYN and abortion provider, and is the Medical Director of the

Alabama Women’s Center (“AWC”) in Huntsville, Alabama. Dr. Robinson

provides pre-viability abortions, which are banned under H.B. 314 and the March

27 Order, as applied by Defendants Marshall and Harris. Dr. Robinson sues on her

own behalf and on behalf of her patients.

       16.    Plaintiff AWC has provided safe and legal abortions in Huntsville,

Alabama, for nearly twenty years. In addition to providing abortions, which are

banned under H.B. 314 and the March 27 Order, as applied by Defendants

Marshall and Harris, AWC also provides a range of high-quality reproductive

health services, including contraceptive counseling and care, testing and treatment

                                            5
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 6 of 41




for sexually transmitted infections, pregnancy testing and options counseling, and

referrals for prenatal care and adoption services. Plaintiff AWC is the sole abortion

clinic in Huntsville. AWC sues on its own behalf and on behalf of its patients,

clinic administrator, physicians, and staff.

      17.    Plaintiff Planned Parenthood Southeast, Inc. (“PPSE”) is a not-for

profit corporation, organized under the laws of Georgia. PPSE, which operates

seven health centers in Alabama, Georgia, and Mississippi, provides

comprehensive reproductive health care, including family planning services,

testing and treatment for sexually transmitted infections, cancer screening and

treatment, pregnancy testing and all options counseling, and, at four health centers

in Georgia, medication abortion. Through a corporate predecessor, PPSE has

provided care in Alabama since 1930. PPSE operates two health centers in

Alabama, in Birmingham and Mobile. It is currently building a new facility in

Birmingham where it will relocate, and renovating its Mobile health center. PPSE

has provided abortions in Alabama in the past, and intends to provide abortions

again in the near future, before the end of the year. In the meantime, PPSE refers

its Alabama patients seeking abortions to other providers, including the other

Plaintiffs. PPSE sues on its own behalf and on behalf of its patients, clinic

administrators, physicians, and staff.

      18.    Plaintiff Reproductive Health Services (“RHS”) has provided safe and

                                           6
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 7 of 41




legal abortion services in Montgomery, Alabama, for nearly four decades. In

addition to providing abortions, which are banned by H.B. 314 and the March 27

Order, as applied by Defendants Marshall and Harris, RHS provides a range of

high-quality reproductive health care services, including routine pap smears and

well-woman exams; testing for sexually transmitted infections; contraceptive

counseling and care, including Depo Provera shots; pregnancy testing and all

options counseling; and referrals for pre-natal care and/or adoption services. RHS

is the sole abortion clinic in Montgomery. RHS sues on its own behalf and on

behalf of its patients, clinic administrator, physicians, and staff.

      19.    Plaintiff West Alabama Women’s Center (“WAWC”) has provided

safe and legal abortions in Tuscaloosa, Alabama, for more than two decades. In

addition to providing abortions, which would be banned by H.B. 314 and the

March 27 Order, as applied by Defendants Marshall and Harris, WAWC also

provides a range of high-quality reproductive health services, including

contraceptive counseling and care, testing and treatment for sexually transmitted

infections, pregnancy testing and options counseling, and referrals for prenatal care

and adoption services. WAWC is the sole abortion clinic in Tuscaloosa. WAWC

sues on its own behalf and on behalf of its patients, clinic administrator,

physicians, and staff.

                                   DEFENDANTS

                                            7
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 8 of 41




      20.    Defendant Steve Marshall is the Attorney General of the State of

Alabama, located at 501 Washington Avenue, Montgomery, Alabama. The

Attorney General may, at “any time he [] deems proper, . . . superintend and direct

the prosecution of any criminal case in any of the courts of this state,” Ala. Code §

36-15-14, and may also “direct any district attorney to aid and assist in the

investigation or prosecution of any case in which the state is interested,” id. at §

36-15-15. As such, Defendant Marshall is responsible for criminal enforcement of

H.B. 314, Ala. Code § 26-23E-12(c), and the March 27 Order. Defendant Marshall

is sued in his official capacity.

      21.    Defendant Robert L. Broussard is District Attorney for Madison

County, located at 100 North Side Square, Huntsville, Alabama. District attorneys

have the power to “draw up all indictments and to prosecute all indictable

offenses” within their jurisdiction. Ala. Code § 12-17-184(2). As such, Defendant

Broussard is responsible for criminal enforcement of, inter alia, H.B. 314, Ala.

Code § 26-23E-12(c), and the March 27 Order in Huntsville. Defendant Broussard

is sued in his official capacity.

      22.     Defendant Danny Carr is District Attorney for Jefferson County,

located at 801 Richard Arrington Jr. Blvd. N., Birmingham, Alabama. District

attorneys have the power to “draw up all indictments and to prosecute all indictable

offenses” within their jurisdiction. Ala. Code § 12-17-184(2). As such, Defendant

                                           8
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 9 of 41




Carr is responsible for criminal enforcement of, inter alia, H.B. 314, Ala. Code §

26-23E-12(c), and the March 27 Order in Birmingham. Defendant Carr is sued in

his official capacity.

      23.    Defendant Ashley Rich is District Attorney for Mobile County,

located at 205 Government Street, Mobile, Alabama. District attorneys have the

power to “draw up all indictments and to prosecute all indictable offenses” within

their jurisdiction. Ala. Code § 12-17-184(2). As such, Defendant Rich is

responsible for criminal enforcement of, inter alia, H.B. 314, Ala. Code § 26-23E-

12(c), and the March 27 Order in Mobile. Defendant Rich is sued in her official

capacity.

      24.    Defendant Daryl D. Bailey is District Attorney for Montgomery

County, located at 251 South Lawrence Street, Montgomery, Alabama. District

attorneys have the power to “draw up all indictments and to prosecute all indictable

offenses” within their jurisdiction. Ala. Code § 12-17-184(2). As such, Defendant

Bailey is responsible for criminal enforcement of, inter alia, H.B. 314, Ala. Code §

26-23E-12(c), and March 27 Order in Montgomery. Defendant Bailey is sued in

his official capacity.

      25.    Defendant Hays Webb is District Attorney for Tuscaloosa County,

located at 714 Greensboro Avenue, Suite 410, Tuscaloosa, Alabama. District

attorneys have the power to “draw up all indictments and to prosecute all indictable

                                         9
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 10 of 41




offenses” within their jurisdiction. Ala. Code § 12-17-184(2). As such, Defendant

Webb is responsible for criminal enforcement of, inter alia, H.B. 314, Ala. Code §

26-23E-12(c), and March 27 Order in Tuscaloosa. Defendant Webb is sued in his

official capacity.

      26.    Defendant Scott Harris, M.D., is the State Health Officer at the

Alabama State Department of Public Health (“ADPH”), located at 201 Monroe

Street, Montgomery, Alabama. Defendant Harris promulgated the March 27 Order

pursuant to Ala. Code § 22-2-2(4), which authorizes the State Health Officer, on

behalf of the State Board of Health, to direct that conditions prejudicial to health in

public places within the State be abated. Among other things, he is responsible for

supervising and directing all activities of ADPH, pursuant to Ala. Code § 22-2-2 et

seq., including the licensing, inspecting, and disciplining of abortion or

reproductive health care centers, see id. at § 22-21-20 et seq.; Ala. Admin. Code r.

420-5-1-.01 et seq. As such, Defendant Harris is responsible for ensuring that

patient care at abortion clinics is “rendered in accordance with all applicable . . .

state . . . laws,” Ala. Admin. Code r. 420-5-1-.03(1), including H.B. 314 and the

March 27 Order. Defendant Harris is sued in his official capacity.

      27.    Defendant Mark H. Lequire, M.D., is the Chairman of the Alabama

Board of Medical Examiners (“ALBME”), located at 848 Washington Avenue,

Montgomery, Alabama. The Board of Medical Examiners may, on its own motion,

                                           10
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 11 of 41




investigate any evidence which appears to show that a physician is or may be

guilty of any of the acts, offenses, or conditions set forth in Ala. Code § 34-24-360,

which includes, inter alia, conviction of a felony and “unprofessional conduct,” as

defined in the Alabama Administrative Code, and recommend or request that the

Medical Licensure Commission of Alabama suspend or revoke the license of a

physician. See id. at § 34-24-361; Ala. Admin. Code r. 540-X-1-.07. As such,

Defendant Lequire is responsible for initiating actions that could result in penalties

or other adverse actions taken against physicians’ licenses relating to violations of

H.B. 314 and the March 27 Order.. Defendant Lequire is sued in his official

capacity.

      28.    Defendant James H. Walburn, M.D., is the Chairman of the Medical

Licensure Commission of Alabama (“MLCA”), located at 848 Washington

Avenue, Montgomery, Alabama. The MLCA shall have the power and duty to

suspend, revoke, or restrict any license to practice medicine or osteopathy in the

State of Alabama or place on probation or fine any licensee whenever the licensee

shall be found guilty on the basis of substantial evidence of, inter alia, conviction

of a felony or “unprofessional conduct,” as defined in the Alabama Administrative

Code. See Ala. Code § 34-24-360; Ala. Admin. Code r. 545-X-1-.06; Ala. Admin.

Code r. 545-X-4-.06. In addition, the MLCA is authorized to “call upon the

attorney general, district attorney, or other prosecuting attorneys of this state to

                                           11
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 12 of 41




assist in any request.” Ala. Admin. Code r. 545-X-1-.06(5). As such, Defendant

Walburn is responsible for imposing penalties or taking other adverse actions

against physicians’ licenses relating to violations of H.B. 314 and the March 27

Order. Defendant Walburn is sued in his official capacity.

                    STATUTORY & LEGAL FRAMEWORK

                                       H.B. 314

      29.    The 2019 Ban makes it a crime “for any person to intentionally

perform or attempt to perform an abortion” at any stage in pregnancy, except to

avert death or “serious health risk.” H.B. 314 § 4.

      30.    The 2019 Ban’s exception for “serious health risk[s]” is extremely

limited and would be difficult, if not impossible, to comply with. For example, the

exception requires sign-off from a second, and in some cases third, physician, see

id. at §§ 3(6), 4(b); it requires certain abortions be performed in a hospital, see id.

at § 3(6); and because the definitions are nearly identical, it provides no guidance

for physicians to distinguish between a “serious health risk,” see id. at § 3(6), and a

“medical emergency,” see id. at § 3(4).

      31.    In addition to the foregoing exceedingly narrow exception, the 2019

Ban excludes from the definition of abortion a procedure to terminate the

pregnancy in cases where the fetus “would die after birth or shortly thereafter or be

stillborn.” H.B. 314 § 3(1), (3).

                                           12
       Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 13 of 41




        32.   Performance of an abortion in violation of the 2019 Ban constitutes a

Class A felony, which is punishable by imprisonment for 10-99 years. H.B. 314 §

6(a); Ala. Code § 13A-5-6(a)(1).

        33.   Attempted performance of an abortion in violation of the 2019 Ban

constitutes a Class C felony, which is punishable by imprisonment for 1-10 years.

H.B. 314 § 6(b); Ala. Code § 13A-5-6(a)(3).

        34.   Anyone who refers a person for an abortion performed in violation of

H.B. 314 may be subject to liability for criminal solicitation or conspiracy, which

are Class B felonies punishable by imprisonment for 2-20 years, Ala. Code § 13A-

4-1, id. at § 13A-4-3, id. at § 13A-5-6, or as an accomplice or for aiding and

abetting the performance of an abortion, which carries the same penalties as

performing the abortion directly in violation of H.B. 314—a class A felony

punishable by imprisonment for 10-99 years, Ala. Code § 13A-2-23, id. at § 13A-

5-6.

        35.   Any physician who performs or attempts to perform, or refers for, an

abortion in violation of the 2019 Ban may also be subject to medical license

probation, suspension, revocation, or restriction and/or fines or other disciplinary

action. See Ala. Code § 34-24-360; Ala. Admin. Code r. 545-X-1-.06; Ala. Admin.

Code r. 545-X-4-.06; Ala. Code § 34-24-53; Ala. Code § 34-24-361; Ala. Admin.

Code r. 540-X-1-.07.

                                          13
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 14 of 41




      36.    Any administrator of a licensed abortion clinic who “knowingly and

willfully permits” a physician to perform or attempt to perform, or refer for,

abortions in violation of H.B. 314 shall be guilty of a Class C felony, which is

punishable by imprisonment for 1-10 years. See Ala. Code § 26-23E-12; Ala. Code

§ 26-23E-6; Ala. Code § 13A-5-6(a)(3).

      37.    H.B. 314 is set to take effect on November 15, 2019, which is six

months from the date of the Governor’s signature. H.B. 314 § 10. Upon that date,

the Plaintiffs will face, inter alia, severe criminal penalties and the risk of adverse

licensure and/or disciplinary action, if they continue to perform and/or refer for

abortions.

                                The March 27 Order

      38.    In March 2020, the United States declared a state of emergency and

Governor Ivey proclaimed a state of emergency in Alabama in response to the

COVID-19 virus.

      39.    The COVID-19 virus has reached every state in the country, with 644

confirmed cases in Alabama and 3 deaths as of midday on March 28, 2020.

      40.    On March 19, 2020, the State Health Officer, pursuant to his authority

to direct that conditions prejudicial to health in public places be abated, Ala. Code.

§ 22-2-2(4), issued an order stating, inter alia, that “effective immediately all



                                           14
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 15 of 41




elective dental and medical procedures shall be delayed.”4 The March 19 Order did

not define or otherwise explain what constitutes an “elective” medical procedure.

       41.    At a press conference held the same day, the State Health Officer

stated, in reference to the March 19 Order: “This is not a closure of offices for

physicians or dentists or optometrists. Those offices remain open and those

professionals continue to care for their patients. They are still available to care for

urgent and emergent situations, but all elective procedures shall be delayed. I

would remind people that ‘elective’ can be somewhat subjective. CMS [Centers for

Medicare & Medicaid Services] issued guidance last night that’s available on their

website about what could be considered an elective procedure.” Ala. Pub. Health

Training Network (“ALPHTN”), COVID-19 Alabama Update, YouTube (Mar. 19,

2020) at 5:00–5:27, https://youtu.be/vAj6vz2bd28.

       42.    The CMS guidance referenced by the State Health Officer emphasizes

suggests “the following factors to be considered as to whether planned surgery

should proceed”: Current and projected COVID-19 cases in the facility and region;

Supply of [Personal Protective Equipment (“PPE”)] to the facilities in the system;

Staffing availability; Bed availability, especially intensive care unit (ICU) beds




4
  Available at https://www.alabamapublichealth.gov/legal/assets/order-adph-cov-gatherings-
031920.pdf.
                                             15
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 16 of 41




Ventilator availability; Health and age of the patient, especially given the risks of

concurrent COVID-19 infection during recovery; Urgency of the procedure.5

      43.      On March 20, 2020, the State Health Officer issued an amended order

that did not alter the language concerning elective medical and surgical

procedures.6

      44.      On March 20, 2020, counsel for Plaintiffs spoke to counsel for ADPH

who confirmed that ADPH did not intend the Orders to apply to abortions. Counsel

for ADPH also stated that they had spoken to RHS and approved of the measures

they were taking to protect patient and staff health in light of the COVID-19 crisis,

while continuing to provide essential medical services.

      45.      Even prior to the issuance of the emergency orders, Plaintiffs had

taken numerous proactive steps to “flatten the curve,” including by imposing

stringent social distancing measures at their clinics.

      46.      Between March 20-27, Plaintiffs continued to perform pre-viability

abortions, while taking all necessary steps to protect patients and staff from

exposure to and transmission of COVID-19.




5
  See CMS, Adult Elective Surgery and Procedures Recommendations (“CMS
Recommendations”) (emphasis added), https://www.cms.gov/files/document/31820-cms-adult-
elective-surgery-and-procedures-recommendations.pdf.
6
  March 20, 2020 Amended Order of the State Health Officer Suspending Certain Public
Gatherings Due to Risk of Infection by Covid-19,
http://alabamapublichealth.gov/legal/assets/order-publicgathering-032020.pdf.
                                           16
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 17 of 41




       47.    Plaintiffs’ continued provision of abortions, under circumstances

modified to respond to the COVID-19 crisis, was consistent with guidance issued

by leading national medical associations, including the Ambulatory Surgery Center

Association, American College of Surgeons, American College of Obstetricians

and Gynecologists (“ACOG”), the American Association of Gynecologic

Laparoscopists, and others, as well as the federal Centers for Medicare and

Medicaid Services.7

       48.    During this time Plaintiffs Robinson and AWC received phone calls

from anti-abortion protesters demanding to know why they were still open and

providing services. Plaintiff Robinson also saw numerous social media posts from

anti-abortion activists urging their supporters to call the Governor and Attorney

General and demand the closure of AWC pursuant to the emergency orders.

       49.    Also during this time, newspaper articles were published in Alabama

stating that ADPH had deemed abortion clinics “essential” businesses.




7
  See, e.g., Am. Surgical Ctr. Ass’n, COVID-19: Guidance for ASCs on Necessary Surgeries (last
updated Mar. 19, 2020), https://www.ascassociation.org/asca/resourcecenter/
latestnewsresourcecenter/covid-19/covid-19-guidance; Am. Coll. of Surgeons, COVID-19:
Recommendations for Management of Elective Surgical Procedures (Mar. 13, 2020),
https://www.facs.org/about-acs/covid-19/information-for-surgeons/elective-surgery; Am. Ass’n
of Gynecologic Laparoscopists et al., Joint Statement on Elective Surgery During COVID-19
Pandemic (Mar. 16, 2020), https://www.aagl.org/news/joint-society-message-on-covid-19;
ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar. 18,
2020), https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.
                                             17
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 18 of 41




      50.    On March 27, the State Public Health Officer issued a second

amended order stating, in relevant part, that effective March 28, 2020 at 5:00 P.M.

“all medical or surgical procedures shall be postponed until further notice, subject

to the following exceptions:”

      (a) Medical or surgical procedures necessary to treat an emergency medical
          condition, which is defined as a “medical condition manifesting itself by
          acute symptoms of sufficient severity … such that the absence of
          immediate medical attention could reasonably be expected . . . to result in
          placing the health of the person in serious jeopardy or causing serious
          impairment to bodily functions or serious dysfunction of bodily organs.”

      (b) Medical or surgical procedures “necessary to avoid serious harm from an
          underlying condition or disease, or necessary as part of a patient’s
          ongoing and active treatment.”

March 27 Order.

      51.    The March 27 Order stated that “[t]his Order shall remain in full force

and effect until 5:00 P.M. on April 17, 2020[,]” and that prior to that date “a

determination shall be made whether to extend this Order—or, if circumstances

permit, to relax this Order.”

      52.    The March 27 Order was also promulgated as an emergency rule,

which is not set to expire for 120 days. See Ala. Admin. Code 420-4-1-.13 ER,

attached hereto as Exhibit C.

      53.    The State Public Officer has repeatedly indicated that crisis conditions

will continue for a significant period of time. This is consistent with the statements

of federal and state officials and other medical professionals who expect a surge of
                                          18
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 19 of 41




infections that will test the limits of an increasingly burdened health care system,

as well as the most recent statement by the President (as of March 30, 2020) that

federal guidelines would recommend that social distancing measures be in place

until at least April 30, 2020.

      54.    On the afternoon of March 27, Plaintiffs’ counsel reached out to

ADPH, explaining that Plaintiffs had “already taken all necessary and feasible

steps to protect the health and safety of their patients and staff while continuing to

provide only that care which is essential to patient health and cannot be delayed

without risk to patient health” and setting forth Plaintiffs’ understanding that

“medication abortion is not a procedure within the terms of the order and that

surgical abortion procedures fall within the exceptions.” Plaintiffs’ counsel

requested that ADPH inform counsel if it “disagrees and intends to enforce the

order against the clinics” before the March 28 5:00 PM effective date of the order

so that Plaintiffs could seek the appropriate legal relief.

      55.    Counsel for ADPH did not respond, and instead referred the request

for clarification to the Office of the Attorney General who responded that evening

stating only that “[a]s the order indicates, procedures are exempt from mandatory

postponement only if they meet the criteria set out in 7a. or b,” and referring

Plaintiff’s counsel to the Attorney General’s Guidance for Law Enforcement

concerning the March 27 Order, attached hereto as Exhibit D.

                                           19
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 20 of 41




      56.    This guidance explains that each violation of the March 27 Order

constitutes a misdemeanor under Ala. Code § 22-2-14. The guidance goes on to

state (emphasis in the original): “While the unprecedented nature of this pandemic

and the government’s evolving response seem to demand some restraint related to

criminal enforcement of this order, if a violator has been made aware of the

state health order and the refusal to comply presents a threat to public health

and safety, [criminal penalties] are available as an enforcement tool.” Id.

      57.    On March 28, 2020, Plaintiffs’ counsel again wrote to counsel for the

ADPH and the Attorney General requesting clarification, reasserting that

Plaintiffs’ “interpret the order not to apply to medication abortion because it is

neither a surgery nor a procedure, or to apply to surgical abortions because they

fall within the exceptions” and requesting that the AG or the ADPH inform

Plaintiffs’ counsel if they disagree with this interpretation before the effective time

of the Order, so that Plaintiffs may seek the appropriate legal relief.

      58.    Receiving no response, on the morning of March 29, Plaintiffs’

counsel once again wrote to Defendants’ counsel, informing them of Plaintiffs’

intention to sue if assurances that Plaintiffs could continue to provide abortion care

were not forthcoming.




                                          20
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 21 of 41




       59.   Later that afternoon, the Office of the Attorney General responded

stating: “Per the order, we are unable to provide you with a blanket affirmation that

abortions will, in every case, fall within one of the exemptions.”

       60.   Given the risk of criminal and licensure penalties, and the refusal of

the Department or Attorney General to provide any guidance other than that it is

their position that at least some pre-viability abortions constitute criminal acts,

Plaintiffs, their physicians, and staff have been forced to cancel scheduled

appointments and to stop providing abortion care.

                           FACTUAL ALLEGATIONS

                                 Abortion in Alabama

       61.   There are only three outpatient clinics currently providing abortions in

the state of Alabama—Plaintiff AWC in Huntsville; Plaintiff RHS in Montgomery;

and Plaintiff WAWC in Tuscaloosa. While Plaintiff PPSE is not currently

providing abortions in Alabama, it has done so in the past, and intends to provide

them again in the near future.

       62.   AWC is the only clinic in the state providing abortions after 14 weeks

LMP.

       63.   The window during which a patient can obtain an abortion in

Alabama is limited. Pregnancy is generally forty weeks in duration, and Alabama

prohibits abortion except in narrow circumstances after twenty weeks. Ala. Code §

                                          21
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 22 of 41




26-23B-5.

       64.     According to 2017 data made available by the State, less than 0.001%

of abortions performed in the entire state were provided in Alabama hospitals in

2017.8 The data for 2018 is the same.9

       65.     Abortion is one of the safest medical procedures in the United States

and is substantially safer than continuing a pregnancy through to childbirth.

       66.     Complications from abortion are rare, and when they occur they can

usually be managed in an outpatient clinic setting, either at the time of the abortion

or in a follow-up visit.

       67.     Abortion is also extremely common; approximately one in four

women in this country will have an abortion by age forty-five.10

       68.     Some people have abortions because they conclude that it is not the

right time to become a parent given their age, desire to pursue their education


8
 Ala. Dep’t of Health, Ala. Center for Health Statistics, Vital Statistics, Induced Terminations of
Pregnancy, Residents of Alabama, 2017,
http://www.alabamapublichealth.gov/healthstats/assets/ITOP_2017AL%20.pdf.
9
 Ala. Dep’t of Health, Ala. Center for Health Statistics, Vital Statistics, Induced Terminations of
Pregnancy, Residents of Alabama, 2018,
http://www.alabamapublichealth.gov/healthstats/assets/itop2018al%20.pdf.
10
   See Guttmacher Institute, Abortion Is a Common Experience for U.S. Women, Despite
Dramatic Declines in Rates, (Oct. 19, 2017), https://www.guttmacher.org/news-
release/2017/abortion-common-experience-us-women-despite-dramatic-declines-rates.
Although abortion bans, like H.B. 314, have a disparate impact on women—in particular, women
of color, low-income women, and young women—these bans also inflict irreparable
constitutional and dignitary harm on members of transgender and gender non-binary
communities who likewise need access to abortion services.
                                                22
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 23 of 41




and/or career, or because they feel they lack the necessary financial resources or

level of partner or familial support or stability. Many are already mothers; indeed,

a majority of women having abortions (59%) already have at least one child.11

        69.   Some people seek abortions to preserve their life or health; some

because they have become pregnant as a result of rape; and others because they

decide not to have children at all.

        70.   Some people who have suffered trauma, such as sexual assault or

domestic violence, may be concerned that pregnancy, childbirth, and/or an

additional child may exacerbate already extremely difficult and dangerous

situations for them and put them at risk of greater sexual or physical violence or

worse.

        71.   Some people decide to have an abortion because of an indication or

diagnosis of a fetal medical condition or anomaly. Some families do not feel they

have the resources—financial, medical, educational, or emotional—to care for a

child with special needs or to simultaneously provide for the children they already

have.

        72.   Ultimately, the decision to terminate a pregnancy for any reason is

motivated by a combination of diverse, complex, and interrelated factors that are



11
  See Guttmacher Institute, Characteristics of U.S. Abortion Patients in 2014 and Changes Since
2008, (May 2016), https://www.guttmacher.org/report/characteristics-us-abortion-patients-2014.
                                              23
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 24 of 41




intimately related to the individual’s values and beliefs, culture and religion, health

status and reproductive history, familial situation, and resources and economic

stability.

       73.    There are two main methods of abortion: medication abortion and

procedural abortion.

       74.    Medication abortion involves the patient ingesting a combination of

two pills: mifepristone and misoprostol. The patient takes the mifepristone in the

health center and then, typically twenty-four to forty-eight hours later, takes the

misoprostol at a location of their choosing, most often at their home, after which

they expel the contents of the pregnancy in a manner similar to a miscarriage.

       75.    ACOG has stated that “[m]edical abortion can be provided safely and

effectively via telemedicine with a high level of patient satisfaction . . . [and] the

model appears to improve access to early abortion in areas that lack a physician

health care provider.”12

       76.    Using telemedicine for medication abortion would be particularly

beneficial during the COVID-19 crisis; however Alabama law requires a medically

unnecessary “in-person” physical exam for every medication abortion patient, see

Ala. Code 26-23E-7, and imposes medically unnecessary ultrasound and laboratory


12
  ACOG, Medical Management of First-Trimester Abortion, Practice Bulletin No. 143, at 12
(2014).

                                            24
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 25 of 41




testing requirements, see, e.g. Ala. Code § 26-23A-4(a), Ala. Admin. Code 420-5-

1-.03, that effectively prohibit the use of telemedicine.

      77.    This medically unnecessary restriction is inconsistent with the recent

statements of the Alabama Board of Medical Examiners (“ALBME”)

“encourage[ing] [health care providers] to communicate with patients, and provide

telehealth services, through remote technologies,” including the “the prescribing of

controlled substances using telemedicine . . . to patients for whom they have not

conducted an in-person medical evaluation.” 13

      78.    Medication abortion is available in Alabama up to 10 weeks, as

measured from the last menstrual period (“LMP”).

      79.    For some patients, medication abortion is contraindicated or there are

other factors that would necessitate a procedural abortion, such as when the patient

has an allergy to the medications or other medical conditions that make procedural

abortion relatively safer.

      80.    Despite sometimes being referred to as “surgical abortion,” procedural

abortion is not what is commonly understood to be “surgery”; it involves no

incision, no need for general anesthesia, and no requirement of a sterile field.



13
   ALMBE, Joint Notice of Enforcement Discretion by the [ALBME] and the Alabama State
Board of Pharmacy (emphasis in original),
https://www.alabamapublichealth.gov/legal/assets/notice-examiner-pharmacy-enforcement-
032320.pdf
                                           25
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 26 of 41




      81.    In the procedural abortion known as aspiration, the clinician uses

gentle suction from a narrow, flexible tube to empty the contents of the patient’s

uterus. Before inserting the tube through the patient’s cervix and into the uterus,

the clinician may dilate the cervix using medication and/or small, expandable rods.

      82.    Beginning around fifteen weeks LMP, clinicians generally must use

instruments to complete the procedure, a technique called dilation and evacuation

(“D&E”).

      83.    Neither method of abortion requires extensive PPE, particularly as

compared to the PPE required for multiple pre-natal visits and labor and delivery.

      84.    Patients generally seek abortion as soon as they are able, but many

face logistical obstacles that can delay access to abortion care. Patients will need to

schedule an appointment, gather the resources to pay for the abortion and related

costs, and arrange transportation to a clinic, and possibly time off of work (without

paid sick leave) or childcare during appointments.

      85.    Delays result in higher financial and emotional costs to the patient.

Although abortion is a very safe medical procedure, the health risks associated

with it increase with gestational age.

      86.    These obstacles and delays are only exacerbated when a patient can

no longer obtain an abortion in the city where or close to where she lives, and must

instead travel extended distances to obtain abortion services.

                                          26
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 27 of 41




      87.    The COVID-19 pandemic has only exacerbated existing burdens on

patients seeking abortion care. It has people’s ability to use public transit, caused

layoffs and other work disruptions, shuttered schools and childcare facilities, and

otherwise limited patients’ options for transportation and childcare support during

a time of recommended social-distancing and shelter-in-place orders. Indeed,

jobless claims are soaring due to the virus.

                       Pregnancy and the COVID-19 Crisis

      88.    While pregnancy can be a blessing for many families, even an

uncomplicated pregnancy poses challenges to a woman’s entire physiology and

stresses most major organs.

      89.    A pregnant woman’s response to infections is also altered by her

physiology, which puts her at greater risk for certain infections.

      90.    While much is unknown about COVID-19, ACOG has warned that

“pregnant women are known to be at greater risk of severe morbidity and mortality




                                          27
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 28 of 41




from other respiratory infections such as influenza and SARS-CoV. As such,

pregnant women should be considered an at-risk population for COVID-19.”14

      91.    Moreover, there is a 15 to 20 percent risk of miscarriage present in

every pregnancy. Complications from miscarriage can lead to infection,

hemorrhage, surgery, and even death.

      92.    Even an uncomplicated pregnancy can suddenly become life-

threatening during labor and delivery. Furthermore, one-third of pregnancies result

in a caesarean section (C-section) delivery. Even though C-section deliveries are

relatively common, it is still a significant abdominal surgery that carries risks of

hemorrhage, infection and injury to internal organs. And even a vaginal delivery

can lead to injury, such as injury to the pelvic floor.

      93.    Published research shows patients who are denied a wanted abortion

face serious consequences, including greater likelihood of living in poverty,

staying in abusive relationships, and experiencing mental health issues, as well as

increased chances of suffering health consequences from continuing a pregnancy,

than patients able to obtain abortion care.


14
  ACOG, Practice Advisory - Novel Coronavirus 2019 (COVID-19) (last updated Mar. 13, 2020),
https://www.acog.org/clinical/clinical-guidance/practice-advisory/articles/2020/03/
novel-coronavirus-2019; see also Ctrs. for Disease Control & Prevention, Information for
Healthcare Providers: COVID-19 and Pregnant Women (last updated Mar. 16, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/pregnant-women-faq.html.



                                            28
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 29 of 41




      94.    Pregnant patients have a minimum of one prenatal care visit per

month, which increases as pregnancy progresses; that number is higher for high-

risk pregnancies or where there are other pregnancy complications. PPE is used at

every visit. Moreover, a pregnant patient may make multiple visits to the hospital

before she is in active labor.

      95.    An actual birth is attended by multiple medical care providers at the

hospital, including, but not limited to, nursery personnel, a labor and delivery

nurse, an OB tech, a physician, and an anesthesiologist and involves extensive

PPE. For an uncomplicated pregnancy, the patient is going to remain in the

hospital at least 24-48 hours; for a C-section up to 72-96 hours; and for a more

complicated or risky pregnancy, potentially even longer.

                 Alabama’s Targeted Campaign Against Abortion

      96.    H.B. 314 is the culmination of a near-decade long campaign by the

Alabama legislature to eliminate legal abortion in Alabama.

      97.    Since 2011, the Alabama legislature has enacted a multitude of laws

aimed at restricting and ultimately outlawing abortion in the state. This campaign

has contributed to, as this Court has recognized, “a climate of extreme hostility”

for “abortion providers and women seeking abortions in Alabama today.” Planned

Parenthood Se., Inc. v. Strange, 33 F. Supp. 3d 1330, 1334 (M.D. Ala. 2014)

(Thompson, J).

                                         29
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 30 of 41




      98.    In 2011, the Legislature banned abortions starting at 20 weeks, with

exceptions only for abortions necessary to avert death or “serious risk of

substantial and irreversible physical impairment of a major bodily function.” Ala.

Code § 26-23B-5.

      99.    In 2013, the Legislature imposed burdensome building requirements

on abortion clinics, see Ala. Code § 26-23E-9, that forced multiple Alabama

abortion clinics to undergo extensive and expensive renovations, and even

purchase and relocate to entirely new properties.

      100. Also in 2013, the Legislature required all physicians performing

abortions in Alabama to hold staff privileges at a hospital within the same

statistical metropolitan area as the clinic. See Ala. Code § 26-23E-4(c). That

requirement was found unconstitutional by this Court, see, e.g., Strange, 33 F.

Supp. 3d 1330; Planned Parenthood Se., Inc. v. Strange, 172 F. Supp. 3d 1275

(M.D. Ala. 2016) (Thompson, J.) (determining appropriate relief), and, after the

Supreme Court in Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016),

struck a virtually identical law, the Attorney General dismissed his appeal stating

“there is now no good faith argument that the law is constitutional under

controlling precedent.” Mot. to Dismiss Appeal, Planned Parenthood Se., Inc. v.

Strange, No. 16-11867 (11th Cir. July 15, 2016). Cf. W. Ala. Women’s Ctr. v.

Williamson, 120 F. Supp. 3d 1296, 1317 (M.D. Ala. 2015) (enjoining as

                                         30
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 31 of 41




unconstitutional regulation requiring clinics to contract with physician with

admitting privileges).

      101. In 2014, the Legislature increased the mandatory wait period between

when physicians must provide state-mandated information to patients and when

patients can lawfully obtain an abortion from 24 hours to 48 hours. See Ala. Code

§ 26-23A-4 . By requiring some of the state-mandated counseling to occur in-

person, this law effectively imposes a two-trip requirement on most patients

seeking an abortion. Id.

      102. Also in 2014, the Legislature altered the judicial bypass process

through which a minor may seek a court order waiving the State’s requirement she

obtain parental consent prior to an abortion. See Ala. Code §§ 26-21-1, et seq.

“Appl[ying] 38 years of Supreme Court authority on the subject, as all lower

federal courts are bound to do,” this Court declared the revisions violated “a

pregnant minor’s long-established constitutional right[s].” Reprod. Health Servs. v.

Marshall, 268 F. Supp. 3d 1261, 1295 (M.D. Ala. 2017) (Walker, M.J.), appeal

pending, No. 17-13561 (11th Cir.).

      103. In 2016, the Legislature prohibited the ADPH from issuing or

renewing licenses for abortion clinics located within 2,000 feet of a K-8 public

school, which would have had the effect of closing two of the state’s then-five

clinics and the only clinics in the state providing abortions in the second trimester.

                                          31
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 32 of 41




Ala. Code § 22-21-35(b). This Court held that law unconstitutional and enjoined its

enforcement. W. Ala. Women’s Ctr. v. Miller, 299 F. Supp. 3d 1244, 1280–81

(M.D. Ala. 2017), aff’d sub nom. W. Ala. Women’s Ctr. v. Williamson, 900 F.3d

1310 (11th Cir. 2018), pet. for cert. pending Harris v. W. Ala. Women’s Ctr., No.

18-837 (2019).

      104. Also in 2016, Alabama banned the most common method of second-

trimester abortion and the only method available in the outpatient setting,

effectively banning abortion throughout the state starting at 15 weeks. Once again,

this Court issued a permanent injunction against the ban, finding that, were the law

to stand, “Alabama women w[ould] be altogether unable to access a safe abortion

at or after 15 weeks of pregnancy.” Id. at 1244.

      The 2019 Ban and March 27 Order’s Impact on Plaintiffs’ Patients

      105. If allowed to take effect, the 2019 Ban and March 27 Order will

essentially eliminate legal abortion in Alabama.

      106. Pre-viability abortions are “necessary to avoid serious harm from an

underlying condition” because forcing anyone to continue a pregnancy against

their will threatens serious harm to their health, and therefore previability abortions

fit within the exceptions to the March 27 Order.

      107. Medication abortions, which involve the patient taking one

medication by mouth in the clinic and additional medications later when she is at

                                          32
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 33 of 41




home, are not medical or surgical “procedures” within the meaning of the March

27 Order.

       108. Because the plain language of the March 27 Order should exempt pre-

viability abortions, Plaintiffs have no way of knowing which pre-viability

abortions are considered criminal acts under the March 27 Order.

       109. Accordingly, Plaintiffs have already started cancelling and turning

away patients, and will continue to have to do so while the March 27 Order

remains in effect.

       110. By targeting pre-viability abortion, the March 27 Order is likely to

increase the need for other pregnancy-related healthcare and attendant need for

medical facilities, personnel, and PPE during the COVID-19 crisis.

       111. The impact of the 2019 Ban and the March 27 Order will fall

disproportionately on Black women and people who are low-income.

       112. Statistics show that in 2017, Black people made up less than 30% of

Alabama’s population,15 but over 60% of people who obtained abortions in

Alabama.16


15
   See U.S. Census Bureau, American FactFinder, ACS Demographic and Housing Estimates,
2013-2017 American Community Survey 5-Year Estimates, Alabama, 2017,
https://factfinder.census.gov/bkmk/table/1.0/en/ACS/17_5YR/DP05/0400000US0.
16
   Ala. Dep’t of Health, Ala. Center for Health Statistics, Vital Statistics, Induced Terminations
of Pregnancy, Residents of Alabama, 2017,
http://www.alabamapublichealth.gov/healthstats/assets/ITOP_2017AL%20.pdf.

                                                33
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 34 of 41




      113. The majority of Plaintiffs’ patients are low-income.

      114. Many of Plaintiffs’ patients do not have access to reliable

transportation or the financial resources to travel to a distant city or state to obtain

medical care, nor do those who are victims of domestic violence, who must

overcome exceptional hurdles to obtain an abortion without their abusers’

knowledge.

      115. The COVID-19 pandemic and its fallout do not reduce patients’ needs

for abortion; if anything, they make timely access to abortion even more urgent,

while raising additional obstacles for patients seeking that care. Now, during the

COVID-19 pandemic, patients must navigate pre-existing barriers against the

backdrop of job insecurity, more limited ability to access public transit, and limited

childcare assistance due to mandatory social distancing and shelter in place orders.

      116. Without access to legal abortion in Alabama, patient care will be

delayed, if not outright denied, subjecting patients to increased risks to their health

and lives.

      117. Being forced to continue a pregnancy against one’s will can pose a

risk to a person’s physical, mental, and emotional health, and even their life, as

well as to the stability and well-being of their family, including existing children.

      118. When Plaintiffs had to cancel patients’s appointments because of the

March 27 Order, their patients were devastated. Many of the calls ended in tears.

                                           34
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 35 of 41




Because of the cancellations, one will no longer be able to get an abortion at the

Tuscaloosa clinic where they had already been seen for the state-mandated

counseling and would only be able to get an abortion at all if she can manage to get

to Huntsville.

      119. All of Plaintiffs’ patients are in a terrible state of limbo. They do not

know if they will be able to get the care they seek. They must live day to day with

the tremendous anxiety that comes with not knowing whether they will face the

life-altering consequences of being forced to have a child against their will.

      120. Even if the March 27 Order is lifted on April 17, Plaintiff AWC, the

only clinic in the state that provides abortions after 14 weeks, may not have the

capacity to meet the increased patient load.

      121. Even for someone who is otherwise healthy and has an uncomplicated

pregnancy, carrying that pregnancy to term and giving birth poses serious medical

risk and can have long-term medical and physical consequences. For someone

with a medical condition caused or exacerbated by pregnancy, these risks are

increased.

      122. Forced pregnancy poses a heightened risk in Alabama, and to Black

women, in particular.

      123. According to ADPH, nearly two-thirds of Alabama counties lack



                                         35
     Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 36 of 41




hospitals that offer obstetrical care.17

       124.     Moreover, while the number of reported pregnancy-related deaths

across the country has steadily increased from 7.2 deaths per 100,000 live births in

1987, to 18.0 deaths per 100,000 live births in 2014,18 in Alabama, Black women

are nearly five times more likely to die from pregnancy-related causes than White

women.19

       125.     In addition, Alabama is among the five states with the highest infant

mortality rate in the country.20

                                      Injunctive Relief

       126. The 2019 Ban and March 27 Order will subject Plaintiffs’ patients to

significant and irreparable harm to their constitutional rights for which no adequate

remedy at law exists. By preventing Plaintiffs’ patients from obtaining an abortion

in Alabama, the 2019 Ban and March 27 Order will also inflict significant and


17
   Jessica Ravitz, Alabama says it wants to protect life. How does that claim stack up outside the
womb?, CNN, May 16, 2019, https://www.cnn.com/2019/05/16/health/alabama-treatment-of-
living/index.html.
18
   National Center for Chronic Disease Prevention and Health Promotion, Division of
Reproductive Health, Pregnancy Mortality Surveillance System, Aug. 7, 2018,
https://www.cdc.gov/reproductivehealth/maternalinfanthealth/pregnancy-mortality-surveillance-
system.htm?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Freproductivehealth%2Fmat
ernalinfanthealth%2Fpmss.html.
19
   Society for Maternal-Fetal Medicine, Maternal Mortality Facts & Figures: Alabama, Dec. 4,
2018, https://s3.amazonaws.com/cdn.smfm.org/mortality_records/2-:state_slug.pdf (accessed via
https://www.smfm.org/data/mortality-map).
20
   Centers for Disease Control and Prevention, National Center for Health Statistics, Infant
Mortality Rates by State: 2017, last updated Jan. 15, 2019,
https://www.cdc.gov/nchs/pressroom/sosmap/infant_mortality_rates/infant_mortality.htm.
                                                36
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 37 of 41




irreparable medical, emotional, dignitary, and other harms for which no adequate

remedy at law exists.

      127. Enforcement of the 2019 Ban and March 27 Order will cause

irreparable harm by threatening Plaintiffs and their physicians, clinic

administrators, and other staff with substantial criminal and/or licensure penalties

for providing abortion services and referring for abortion services.

                                CLAIMS FOR RELIEF

                                         Count I

                (Substantive Due Process – Plaintiffs’ Patients’ Right to Privacy)

      128. Plaintiffs repeat the factual allegations set forth above as fully set

forth herein.

      129. By prohibiting an individual from making the ultimate decision

whether to terminate a pregnancy prior to viability, H.B. 314 and the March 27

Order violate the rights to liberty and privacy secured to Plaintiffs’ patients by the

Due Process Clause of the Fourteenth Amendment to the United States

Constitution.

                                         Count II

                           (Due Process -- Void for Vagueness)

      130. Plaintiffs repeat the factual allegations set forth above as fully set

forth herein.

                                            37
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 38 of 41




      131. By stating that that the March 27 Order makes at least some pre-

viability abortions criminal, notwithstanding that the plain language of the March

27 Order should permit all pre-viability abortions, but refusing to provide guidance

necessary for Plaintiffs to determine which abortions are considered criminal under

Defendants’ interpretation of the Order, Defendants have prevented Plaintiffs from

understanding what conduct is prohibited and put them at risk of arbitrary and

discriminatory enforcement in violation of their due process rights.

                             REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request this Court:

      A.     Enter a judgment declaring H.B. 314 violates the Fourteenth

Amendment to the United States Constitution and a preliminary and permanent

injunction, restraining Defendants, their employees, agents, and successors in

office from enforcing H.B. 314;

      B.     Enter a judgment declaration that the March 27 Order, as applied to

pre-viability abortions, violates the Fourteenth Amendment to the United States

Constitution, and issue a temporary restraining order, preliminary injunction, and

permanent injunction, restraining Defendants, their employees, agents, and

successors in office from enforcing the March 27 Order to ban pre-viability

abortions.



                                         38
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 39 of 41




      D.    To award Plaintiffs their costs and expenses, including reasonable

attorneys’ fees pursuant to 42 U.S.C. § 1988; and

      E.    To grant any additional relief as may be just and proper.



Respectfully submitted this 30th day of March, 2020.




                                      /s/ Randall C. Marshall
                                      Randall C. Marshall
                                      ASB-3023-A56M
                                      ACLU OF ALABAMA
                                      P.O. Box 6179
                                      Montgomery, AL 36106-0179
                                      (334) 265-2754
                                      rmarshall@aclualabama.org


                                      Attorneys for Plaintiffs

                                      Alexa Kolbi-Molinas*
                                      New York State Bar No. 4477519
                                      Meagan Burrows*
                                      New York State Bar No. 5341904
                                      AMERICAN CIVIL LIBERTIES UNION
                                      FOUNDATION
                                      125 Broad Street, 18th Floor
                                      New York, NY 10004
                                      akolbi-molinas@aclu.org
                                      mburrows@aclu.org
                                      (212) 549-2633

                                      Attorneys for Plaintiffs Robinson, AWC,
                                      RHS, and WAWC.

                                        39
Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 40 of 41




                              Carrie Y. Flaxman*
                              District of Columbia Bar #458681
                              Planned Parenthood Federation of America
                              1110 Vermont Avenue, NW, Suite 300
                              Washington, D.C. 20005
                              carrie.flaxman@ppfa.org
                              (202) 973-4830

                              Attorney for Plaintiff Planned Parenthood
                              Southeast, Inc.

                              *Admitted pro hac vice




                                40
    Case 2:19-cv-00365-MHT-JTA Document 79 Filed 03/30/20 Page 41 of 41




                         CERTIFICATE OF SERVICE

I hereby certify that on March 30, 2020, I electronically filed the foregoing with

the Clerk of Court for the United States District Court for the Middle District of

Alabama using the CM/ECF system, thereby serving all counsel of record.


                                              /s/ Randall Marshall
                                              Randall Marshall

                                              Attorney for Plaintiffs Yashica
                                              Robinson, M.D., Alabama Women’s
                                              Center, Reproductive Health Services,
                                              and West Alabama Women’s Center




                                         41
